


CONSOL ENERGY INC.
EQUITY INCENTIVE PLAN


FORM OF PERFORMANCE SHARE UNIT AWARD AGREEMENT


This Performance Share Unit Award Agreement set forth below (this “Agreement”)
is dated as of the grant date (the “Grant Date”) set forth on Exhibit A and is
between CONSOL Energy Inc., a Delaware corporation (the “Company”), and the
individual to whom the Compensation Committee of the Board of Directors (the
“Committee”) of the Company has made this Performance Award and whose name is
set forth on Exhibit A (the “Participant”).
The Company has established the CONSOL Energy Inc. Equity Incentive Plan, as
amended (the “Plan”), to advance the interests of the Company and its
stockholders by providing incentives to certain eligible persons who contribute
significantly to the strategic and long-term performance objectives and growth
of the Company. Unless the context otherwise requires, all capitalized terms not
otherwise defined in this Agreement have the same meaning given such capitalized
terms in the Plan.
Pursuant to the provisions of the Plan, the Committee has full power and
authority to direct the execution and delivery of this Agreement in the name and
on behalf of the Company, and has authorized the execution and delivery of this
Agreement.
Agreement
1.Performance Share Unit Award. Subject to and pursuant to all terms and
conditions stated in this Agreement and in the Plan, as of the Grant Date, the
Company hereby makes a Performance Award to the Participant in the form of
performance share units (the “Performance Share Units”) with the target number
set forth on Exhibit A. Each Performance Share Unit awarded under this Agreement
shall represent a contingent right to receive one share of the Company's common
stock as described more fully herein, to the extent such Performance Share Unit
is earned and becomes payable pursuant to the terms of this Agreement.
Notwithstanding, Performance Share Units as initially awarded have no
independent economic value, but rather are mere units of measurement used for
purposes of calculating the value of benefits, if any, to be paid under this
Agreement.


2.Performance Period. The “Performance Period” means the performance period as
set forth on Exhibit A.


3.Performance Goals of the Performance Share Units. Subject to the provisions of
this Agreement, the total number of Performance Share Units awarded Participant
will be earned (at a maximum award level of 200% of the target number of
Performance Share Units awarded), if the performance measures set forth on
Exhibit A are satisfied (each, a “Performance Goal”); provided, however, that
the Committee has sole discretion to determine whether the goals are met. As a
condition to receiving this Award, Participant agrees that all determinations
made by the Committee are final and conclusive. Notwithstanding any provision of
the Plan or this Agreement to the contrary, (i) the Committee, in its sole
discretion, may reduce the amount of any Performance Share Units that would
otherwise be earned by the Participant upon attainment of the Performance Goals
if it concludes that such reduction is necessary or appropriate in accordance
with any negative discretion guidelines established by the Committee and set
forth on Exhibit A, and (ii) the Committee shall not use its discretionary
authority to increase the number of Performance Share Units that would otherwise
be earned upon attainment of the Performance Goals.


4.Issuance and Distribution.


4.1After the end of the Performance Period, the Committee shall certify in
writing prior to payment the extent to which the applicable Performance Goal and
any other material terms of this Agreement have been achieved. For purposes of
this provision, and for so long as the Code permits, the approved minutes of the
Committee meeting in which the certification is made may be treated as written
certification.






--------------------------------------------------------------------------------




4.2Subject to the terms and conditions of this Agreement, Performance Share
Units earned by the Participant will be settled and paid in shares of the
Company's common stock in the first calendar year immediately following the end
of the Performance Period on a date determined in the Committee's discretion,
but in no event later than March 15th of such year (the “Payment Date”).


4.3Notwithstanding any other provision of this Agreement, in the event of a
Change in Control, the Performance Goals will be deemed to have been achieved
(at a target award level of 100% of Performance Share Units awarded) and the
value of such units will be settled on the closing date of the Change in Control
transaction (the “CiC Payment Date”); provided, further, in the event of a
Change in Control, Performance Share Units may, in the Committee's discretion,
be settled in cash and/or securities or other property.


5.Dividends. Each Performance Share Unit will be cumulatively credited with
dividends that are paid on the Company's common stock in the form of additional
units. These additional units shall be deemed to have been purchased on the
record date for the dividend using the closing stock price of the Company's
common stock as reported in The Wall Street Journal and shall be subject to all
the same conditions and restrictions as provided in this Agreement applicable to
Performance Share Units.


6.Change in Participant's Status.


6.1In the event the Participant Separates from Service (i) on or after the date
the Participant has reached the age of 55 by reason of an “Early Retirement” or
“Incapacity Retirement,” (ii) by reason of a “Normal Retirement,” (iii) on
account of death or Disability (other than an Incapacity Retirement), or (iv) by
reason of a reduction in force as specified and implemented by the Company,
prior to the Payment Date or the CiC Payment Date, as applicable, the
Participant shall be entitled to retain the Performance Share Units and receive
payment therefore to the extent earned and payable pursuant to the provisions of
this Agreement; provided, however, that in the case of a Separation from Service
on account of Disability, the Participant shall only be entitled to retain a
prorated portion of the Performance Share Units determined at the end of the
Performance Period and based on the ratio of the number of complete months the
Participant is employed or serves during the Performance Period to the total
number of months in the Performance Period. In the event the Participant
Separates from Service for any other reason, including, but not limited to, by
the Participant voluntarily, or by the Company with Cause or without Cause
(other than in connection with a reduction in force as specified above), prior
to the Payment Date or the CiC Payment Date, as applicable, the Performance
Share Units awarded to the Participant shall be cancelled and forfeited, whether
payable or not, without payment by the Company or any Affiliate. Any payments
due a deceased Participant shall be paid to his estate as provided herein after
the end of the Performance Period.


6.2For purposes of the Agreement: the terms “Early Retirement,” “Incapacity
Retirement” and “Normal Retirement,” shall have the meanings ascribed thereto
under the CONSOL Energy Inc. Employee Retirement Plan, as amended, or any
successor thereto applicable to the Participant; provided, however, for purposes
of the Agreement the Participant shall not be considered to have Separated from
Service on account of (i) “Early Retirement” unless the Participant shall also
have completed at least one year of continuous service with the Company after
the Grant Date of this Agreement, or (ii) “Normal Retirement” unless the
Participant shall also have attained the age of sixty-two (62).


7.Tax Consequences/Withholding.


7.1It is intended that: (i) the Participant's Performance Share Units shall be
considered to be subject to a substantial risk of forfeiture in accordance with
those terms as defined in Section 409A and 3121(v)(2) of the Code; and (ii) the
Participant shall have merely an unfunded, unsecured promise to be paid a
benefit, and such unfunded promise shall not consist of a transfer of “property”
within the meaning of Code Section 83.


7.2The Participant shall timely remit to the Company all applicable federal,
state and local income and employment taxes (including taxes of any foreign
jurisdiction) which the Company is required to withhold at any time with respect
to the Performance Share Units. Such payment shall be made to the Company in




--------------------------------------------------------------------------------




full, in cash or check, or as otherwise authorized under the terms of the Plan.


7.3This Agreement is intended to be excepted from coverage under Section 409A of
the Code and the regulations promulgated thereunder and shall be administered,
interpreted and construed accordingly. Notwithstanding any provision of this
Agreement to the contrary, if any benefit provided under this Agreement is
subject to the provisions of Section 409A of the Code and the regulations issued
thereunder (and not excepted therefrom), the provisions of the Agreement shall
be administered, interpreted and construed in a manner necessary to comply with
Section 409A (or disregarded to the extent such provision cannot be so
administered, interpreted, or construed). Notwithstanding, Section 409A may
impose upon the Participant certain taxes or other charges for which the
Participant is and shall remain solely responsible, and nothing contained in
this Agreement or the Plan shall be construed to obligate any member of the
Committee or Board, the Company or any Affiliate (or its employees, officers or
directors) for any such taxes or other charges.


7.4Notwithstanding any provision of this Agreement to the contrary, if an award
of Performance Share Units under this Agreement is intended to qualify as
performance-based compensation under Section 162(m) of the Code and the
regulations issued thereunder and a provision of this Agreement would prevent
such award from so qualifying, such provision shall be administered, interpreted
and construed to carry out such intention (or disregarded to the extent such
provision cannot be so administered, interpreted or construed).


8.Non-Competition.


8.1The Participant hereby agrees that this Section 8 is reasonable and necessary
in order to protect the legitimate business interests and goodwill of the
Company, including the Company's trade secrets, valuable confidential business
and professional information, substantial relationships with prospective and
existing customers and clients, and specialized training provided to the
Participant and other employees of the Company. The Participant acknowledges and
recognizes the highly competitive nature of the business of the Company and its
Affiliates and accordingly agrees that during the term of each of the
Participant's employment and for a period of two (2) years after the termination
thereof:


(a)The Participant will not directly or indirectly engage in any business
substantially similar to any line of business conducted by the Company or any of
its Affiliates, including, but not limited to, where such engagement is as an
officer, director, proprietor, employee, partner, investor (other than as a
holder of less than 1% of the outstanding capital stock of a publicly traded
corporation), consultant, advisor, agent or sales representative, in any
geographic region in which the Company or any of its Affiliates conducted
business;


(b)The Participant will not contact, solicit, perform services for, or accept
business from any customer or prospective customer of the Company or any of its
Affiliates;


(c)The Participant will not directly or indirectly induce any employee of the
Company or any of its Affiliates to: (1) engage in any activity or conduct which
is prohibited pursuant to subparagraph 8.1(a); or (2) terminate such employee's
employment with the Company or any of its Affiliates. Moreover, the Participant
will not directly or indirectly employ or offer employment (in connection with
any business substantially similar to any line of business conducted by the
Company or any of its Affiliates) to any person who was employed by the Company
or any of its Affiliates unless such person shall have ceased to be employed by
the Company or any of its Affiliates for a period of at least 12 months; and


(d)The Participant will not directly or indirectly assist others in engaging in
any of the activities, which are prohibited under subparagraphs (a) - (c) above.


8.2It is expressly understood and agreed that although the Participant and the
Company consider the restrictions contained in this Section 8 to be reasonable,
if a final judicial determination is made by a court of competent jurisdiction
that the time or territory or any other restriction contained in this Agreement
is an unenforceable restriction against the Participant, the provisions of this
Agreement shall not be rendered void but




--------------------------------------------------------------------------------




shall be deemed amended to apply as to such maximum time and territory and to
such maximum extent as such court may judicially determine or indicate to be
enforceable against such Participant. Alternatively, if any court of competent
jurisdiction finds that any restriction contained in this Agreement is
unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein. The restrictive covenants set forth in this
Section 8 shall be extended by any amount of time that the Participant is in
breach of such covenants, such that the Company receives the full benefit of the
time duration set forth above.


9.Confidential Information and Trade Secrets. The Participant and the Company
agree that certain materials, including, but not limited to, information, data
and other materials relating to customers, development programs, costs,
marketing, trading, investment, sales activities, promotion, credit and
financial data, manufacturing processes, financing methods, plans or the
business and affairs of the Company and its Affiliates, constitute proprietary
confidential information and trade secrets. Accordingly, the Participant will
not at any time during or after the Participant's employment with the Company
(including any Affiliate) disclose or use for such Participant's own benefit or
purposes or the benefit or purposes of any other person, firm, partnership,
joint venture, association, corporation or other business organization, entity
or enterprise other than the Company and any of its Affiliates, any proprietary
confidential information or trade secrets, provided that the foregoing shall not
apply to information which is not unique to the Company or any of its Affiliates
or which is generally known to the industry or the public other than as a result
of such Participant's breach of this covenant. The Participant agrees that upon
termination of employment with the Company (including any Affiliate) for any
reason, the Participant will immediately return to the Company all memoranda,
books, papers, plans, information, letters and other data, and all copies
thereof or therefrom, which in any way relate to the business of the Company and
its Affiliates, except that the Participant may retain personal notes, notebooks
and diaries. The Participant further agrees that the Participant will not retain
or use for the Participant's own account at any time any trade names, trademark
or other proprietary business designation used or owned in connection with the
business of the Company or any of its Affiliates.


10.Remedies/Forfeiture.


10.1The Participant acknowledges that a violation or attempted violation on the
Participant's part of Sections 8 and/or 9 will cause irreparable damage to the
Company and its Affiliates, and the Participant therefore agrees that the
Company and its Affiliates shall be entitled as a matter of right to an
injunction, out of any court of competent jurisdiction, restraining any
violation or further violation of such promises by the Participants or the
Participant's employees, partners or agents. The Participant agrees that such
right to an injunction is cumulative and in addition to whatever other remedies
the Company (including any Affiliate) may have under law or equity.
Specifically, the Participant agrees that such right to an injunction is
cumulative and in addition to the Participants' obligations to make timely
payment to the Company as set forth in Section 10.2 of this Agreement. The
Participant further acknowledges and agrees that the Participant's Performance
Share Units shall be cancelled and forfeited without payment by the Company if
the Participant breaches any of his obligations set forth in Sections 8 and 9
herein.


10.2At any point after becoming aware of a breach of any obligation set forth in
Sections 8 and 9 of this Agreement, the Company shall provide notice of such
breach to the Participant. By agreeing to receive the Performance Share Units
pursuant to this Agreement, the Participant agrees that within ten (10) days
after the date the Company provides such notice, the Participant shall pay to
the Company in cash an amount equal to any and all distributions paid to or on
behalf of such Participant under this Agreement within the six (6) months prior
to the date of the earliest breach. The Participant agrees that failure to make
such timely payment to the Company constitutes an independent and material
breach of the terms and conditions of this Agreement, for which the Company may
seek recovery of the unpaid amount as liquidated damages, in addition to all
other rights and remedies the Company may have resulting from the Participant's
breach of the obligations set forth in Sections 8 and/or 9. The Participant
agrees that timely payment to the Company as set forth in this provision of this
Agreement is reasonable and necessary because the compensatory damages that will
result from breaches of Sections 8 and/or 9 cannot readily be ascertained.
Further, the Participant agrees that timely payment to the Company as set forth
in this provision of this Agreement is not a penalty, and it does not preclude
the Company




--------------------------------------------------------------------------------




from seeking all other remedies that may be available to the Company, including
without limitation those set forth in this Section 10.


11.Assignment/Nonassignment.


11.1The Company shall have the right to assign this Agreement, including without
limitation Sections 8 and/or 9, and the Participant agrees to remain obligated
by all provisions of this Agreement that are assigned to any successor, assign
or surviving entity. Any successor to the Company is an intended third party
beneficiary of this Agreement.


11.2The Performance Share Units shall not be sold, pledged, assigned,
hypothecated, transferred or disposed of (a “Transfer”) in any manner, other
than by will or the laws of descent and distribution. Any attempt by the
Participant to Transfer the Performance Share Units in violation of the terms of
this Agreement shall render the Performance Share Units null and void, and
result in the immediate forfeiture of such Performance Share Units, without
payment by the Company.


12.Impact on Benefit Plans. Payments under this Agreement shall not be
considered as earnings for purposes of the Company's and/or Affiliate's
qualified retirement plans or any such retirement or benefit plan unless
specifically provided for therein. Nothing herein shall prevent the Company or
any Affiliate from maintaining additional compensation plans and arrangements
for its employees.


13.Successors; Changes in Stock. The obligation of the Company under this
Agreement shall be binding upon the successors and assigns of the Company. If a
dividend or other distribution shall be declared upon the Company's common stock
payable in shares of Company common stock, the Performance Share Units and the
shares of Company common stock on which the Performance Goals are based shall be
adjusted by adding thereto the number of shares of Company common stock which
would have been distributable thereon if such shares and Performance Share Units
had been actual Company shares and outstanding on the date fixed for determining
the stockholders entitled to receive such stock dividend or distribution. In the
event of any spin-off, split-off or split-up, dividend in property other than
cash, recapitalization or other change in the capital structure of the Company,
or any merger, consolidation, reorganization, partial or complete liquidation or
other distribution of assets (other than a normal cash dividend), or any other
corporate transaction or event having an effect similar to any of the foregoing,
or extraordinary distribution to stockholders of the Company's common stock, the
Performance Share Units, the shares of Company common stock relating to the
Performance Share Units, and the Performance Goals shall be appropriately
adjusted to prevent dilution or enlargement of the rights of Participants which
would otherwise result from any such transaction, provided such adjustment shall
be consistent with Code Section 162(m) and Section 409A, as applicable.


In the case of a Change in Control, any obligation under this Agreement shall be
handled in accordance with the terms of Section 4 hereof. In any case not
constituting a Change in Control in which the Company's common stock is changed
into or becomes exchangeable for a different number or kind of shares of stock
or other securities of the Company or another corporation, or cash or other
property, whether through reorganization, reclassification, recapitalization,
stock split-up, combination of shares, merger or consolidation, then (i) the
value of the Performance Share Units constituting an award shall be calculated
based on the closing price of such common stock on the closing date of the
transaction on the principal market on which such common stock is traded, (ii)
there shall be substituted for each Performance Share Unit constituting an
award, the number and kind of shares of stock or other securities (or cash or
other property) into which each outstanding share of the Company's common stock
shall be so changed or for which each such share shall be exchangeable, and
(iii) the share of Company common stock on which the Performance Goals are based
shall be appropriately and equitably adjusted, provided any such adjustments
shall be consistent with Code Section 162(m) and Section 409A, as applicable. In
the case of any such adjustment, the Performance Share Units shall remain
subject to the terms of the Agreement.
14.Governing Law, Jurisdiction, and Venue.






--------------------------------------------------------------------------------




14.1This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware, without giving effect to the principles of
conflicts of law.


14.2The Participant hereby irrevocably submits to the personal and exclusive
jurisdiction of the United States District Court for the Western District of
Pennsylvania or the Court of Common Pleas of Allegheny County, Pennsylvania in
any action or proceeding arising out of, or relating to, this Agreement (whether
such action or proceeding arises under contract, tort, equity or otherwise). The
Participant hereby irrevocably waives any objection which the Participant now or
hereafter may have to the laying of venue or personal jurisdiction of any such
action or proceeding brought in said courts.


14.3Jurisdiction over, and venue of, any such action or proceeding shall be
exclusively vested in the United States District Court for the Western District
of Pennsylvania or the Court of Common Pleas of Allegheny County, Pennsylvania.


14.4Provided that the Company commences any such action or proceeding in the
courts identified in Section 14.3, the Participant irrevocably waives the
Participant's right to object to or challenge the above selected forum on the
basis of inconvenience or unfairness under 28 U.S.C. § 1404, 42 Pa. C.S. § 5322
or similar state or federal statutes. The Participant agrees to reimburse the
Company for all of the attorneys fees and costs it incurs to oppose the
Participant's efforts to challenge or object to litigation proceeding in the
courts identified in Section 14.3 with respect to actions arising out of or
relating to this Agreement (whether such actions arise under contract, tort,
equity or otherwise).


15.Failure to Enforce Not a Waiver. The failure of the Company to enforce at any
time any provision of this Agreement shall in no way be construed to be a waiver
of such provision or of any other provision hereof.


16.Severability. In the event that any one or more of the provisions of this
Agreement shall be held to be invalid, illegal or unenforceable, the validity,
legality or enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.


17.Funding. This Agreement is not funded and all amounts payable hereunder, if
any, shall be paid from the general assets of the Company or its Affiliate, as
applicable. No provision contained in this Agreement or the Plan and no action
taken pursuant to the provisions of this Agreement or the Plan shall create a
trust of any kind or require the Company to maintain or set aside any specific
funds to pay benefits hereunder. To the extent the Participant acquires a right
to receive payments from the Company under this Agreement, such right shall be
no greater than the right of any unsecured general creditor of the Company.


18.Headings. The descriptive headings of the Sections of this Agreement are
inserted for convenience of reference only and shall not constitute a part of
this Agreement.


19.Amendment or Termination of this Agreement. This Agreement may be modified,
amended, suspended or terminated by the Committee at any time; provided,
however, that no modification, amendment, suspension or termination of the Plan
or this Agreement shall adversely affect the rights of the Participant under
this Agreement without the consent of such Participant. Notwithstanding the
foregoing or any provision of this Agreement to the contrary, the Company may,
in its sole discretion and without the Participant's consent, modify or amend
the terms of the Agreement or a Performance Share Unit award, or take any other
action it deems necessary or advisable, to cause the Agreement to comply with
Section 409A or Section 162(m) (or an exception thereto). Any modification,
amendment, suspension or termination shall only be effective upon a writing
issued by the Company, and the Participant shall not offer evidence of any
purported oral modifications or amendments to vary or contradict the terms of
this Agreement document.


[Remainder of this page intentionally left blank]
IN WITNESS WHEREOF, the undersigned have executed this Agreement on the day and
year indicated




--------------------------------------------------------------------------------




below. This Agreement may be executed in more than one counterpart, each of
which is deemed to be an original and all of which taken together constitute one
and the same agreement.
PARTICIPANT




Dated: March __,
20__                                                                    
                        






CONSOL ENERGY INC.




Dated: March __,
20__                                                                                    
                        












































































Exhibit A




--------------------------------------------------------------------------------








Participant:    


Grant Date:    


Performance Share Units (Target):    


Performance Period:    


Performance Goals:








